UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2013 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of December 31, 2013 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (16.1%) * O'Reilly Automotive Inc. 361,200 46,490 Best Buy Co. Inc. 1,028,400 41,013 Domino's Pizza Inc. 498,520 34,722 Gannett Co. Inc. 1,114,500 32,967 Dillard's Inc. Class A 337,170 32,776 Hanesbrands Inc. 450,700 31,671 GameStop Corp. Class A 570,900 28,123 Brinker International Inc. 516,950 23,955 Buckle Inc. 445,000 23,389 ^ Sturm Ruger & Co. Inc. 299,800 21,912 PetSmart Inc. 287,800 20,937 * Starz 668,000 19,532 *,^ Smith & Wesson Holding Corp. 1,284,100 17,323 Goodyear Tire & Rubber Co. 706,000 16,838 Wyndham Worldwide Corp. 226,100 16,661 * Tenneco Inc. 277,995 15,726 Hasbro Inc. 268,000 14,743 Brown Shoe Co. Inc. 492,200 13,850 *,^ Outerwall Inc. 197,990 13,319 * Jack in the Box Inc. 255,500 12,780 *,^ Hovnanian Enterprises Inc. Class A 1,880,200 12,447 PulteGroup Inc. 598,500 12,191 * Conn's Inc. 145,000 11,425 Starwood Hotels & Resorts Worldwide Inc. 141,200 11,218 * Grand Canyon Education Inc. 256,000 11,162 Thor Industries Inc. 172,100 9,505 Whirlpool Corp. 59,800 9,380 * ANN Inc. 253,400 9,264 Cheesecake Factory Inc. 185,500 8,954 Tupperware Brands Corp. 91,400 8,640 Newell Rubbermaid Inc. 261,600 8,478 Brunswick Corp. 183,800 8,466 Staples Inc. 500,100 7,947 * Charter Communications Inc. Class A 55,800 7,631 GNC Holdings Inc. Class A 127,000 7,423 Dana Holding Corp. 373,000 7,318 Lear Corp. 86,400 6,996 BorgWarner Inc. 119,800 6,698 Cablevision Systems Corp. Class A 365,800 6,559 * Red Robin Gourmet Burgers Inc. 81,100 5,964 H&R Block Inc. 200,900 5,834 * MGM Resorts International 244,500 5,751 * Graham Holdings Co. Class B 8,500 5,638 Cracker Barrel Old Country Store Inc. 50,400 5,548 * Bloomin' Brands Inc. 217,100 5,213 * Murphy USA Inc. 119,800 4,979 * Bally Technologies Inc. 63,100 4,950 * Steven Madden Ltd. 127,100 4,651 * AMC Networks Inc. Class A 68,200 4,645 Regal Entertainment Group Class A 234,400 4,559 * Ascena Retail Group Inc. 207,400 4,389 * Visteon Corp. 52,600 4,307 Leggett & Platt Inc. 118,200 3,657 Meredith Corp. 68,200 3,533 * Overstock.com Inc. 113,800 3,504 * TRW Automotive Holdings Corp. 46,100 3,429 * Express Inc. 178,500 3,333 * Live Nation Entertainment Inc. 167,000 3,300 * Liberty Interactive Corp. Class A 104,300 3,061 * Fossil Group Inc. 24,600 2,951 Service Corp. International 155,000 2,810 * Lamar Advertising Co. Class A 53,300 2,785 Gentex Corp. 84,400 2,784 CST Brands Inc. 72,100 2,648 * Lumber Liquidators Holdings Inc. 22,100 2,274 * Tower International Inc. 102,600 2,196 * Marriott Vacations Worldwide Corp. 41,500 2,190 * Madison Square Garden Co. Class A 37,400 2,153 NACCO Industries Inc. Class A 34,000 2,114 International Game Technology 115,000 2,088 * HomeAway Inc. 30,000 1,226 * Office Depot Inc. 187,627 993 Consumer Staples (4.7%) * Rite Aid Corp. 4,898,700 24,787 Tyson Foods Inc. Class A 737,300 24,670 JM Smucker Co. 229,200 23,750 Energizer Holdings Inc. 134,900 14,602 Bunge Ltd. 172,955 14,201 * Constellation Brands Inc. Class A 200,000 14,076 Sanderson Farms Inc. 185,100 13,388 * Green Mountain Coffee Roasters Inc. 154,400 11,670 Herbalife Ltd. 143,178 11,268 Nu Skin Enterprises Inc. Class A 80,300 11,099 Coca-Cola Enterprises Inc. 246,700 10,887 * SUPERVALU Inc. 1,331,700 9,708 Lancaster Colony Corp. 108,519 9,566 Dean Foods Co. 333,552 5,734 * USANA Health Sciences Inc. 65,700 4,966 * Pilgrim's Pride Corp. 299,200 4,862 Molson Coors Brewing Co. Class B 80,600 4,526 * WhiteWave Foods Co. Class A 154,906 3,553 Clorox Co. 30,700 2,848 Andersons Inc. 30,800 2,746 Energy (6.5%) Core Laboratories NV 224,800 42,925 Helmerich & Payne Inc. 501,192 42,140 Western Refining Inc. 841,400 35,684 *,^ Ultra Petroleum Corp. 1,461,900 31,650 Cabot Oil & Gas Corp. 572,800 22,202 Delek US Holdings Inc. 570,000 19,614 * Exterran Holdings Inc. 411,600 14,077 * Stone Energy Corp. 323,212 11,180 Cimarex Energy Co. 95,300 9,998 * SEACOR Holdings Inc. 89,000 8,117 * Denbury Resources Inc. 488,700 8,029 * EPL Oil & Gas Inc. 280,200 7,986 * Matador Resources Co. 341,800 6,371 * Whiting Petroleum Corp. 100,000 6,187 SM Energy Co. 68,700 5,710 Oceaneering International Inc. 67,000 5,285 Bristow Group Inc. 57,500 4,316 ^ EXCO Resources Inc. 799,900 4,247 * Hornbeck Offshore Services Inc. 77,900 3,835 Alon USA Energy Inc. 204,900 3,389 CVR Energy Inc. 62,600 2,719 * Oasis Petroleum Inc. 55,000 2,583 RPC Inc. 129,400 2,310 * Gran Tierra Energy Inc. 303,900 2,221 * Hercules Offshore Inc. 326,000 2,129 * Oil States International Inc. 19,700 2,004 Patterson-UTI Energy Inc. 78,200 1,980 LinnCo LLC 31,584 973 *,^ EXCO Resources Inc. Rights Exp. 01/09/2014 799,900 128 Financials (19.6%) Huntington Bancshares Inc. 4,332,800 41,812 Comerica Inc. 865,600 41,151 KeyCorp 2,784,930 37,374 Torchmark Corp. 443,795 34,683 * Portfolio Recovery Associates Inc. 617,700 32,639 Regions Financial Corp. 3,239,100 32,035 * World Acceptance Corp. 333,019 29,149 East West Bancorp Inc. 719,400 25,157 * E*TRADE Financial Corp. 1,234,400 24,244 * Arch Capital Group Ltd. 401,826 23,985 Host Hotels & Resorts Inc. 1,199,900 23,326 Protective Life Corp. 458,500 23,228 XL Group plc Class A 729,400 23,224 Everest Re Group Ltd. 141,600 22,071 Plum Creek Timber Co. Inc. 363,200 16,892 Platinum Underwriters Holdings Ltd. 259,300 15,890 * Howard Hughes Corp. 128,100 15,385 * Popular Inc. 533,900 15,339 Kimco Realty Corp. 759,500 15,000 * Realogy Holdings Corp. 295,100 14,599 Moody's Corp. 176,400 13,842 Extra Space Storage Inc. 313,540 13,209 Corrections Corp. of America 408,532 13,102 Omega Healthcare Investors Inc. 434,000 12,933 Lincoln National Corp. 238,900 12,332 Sunstone Hotel Investors Inc. 881,000 11,805 Geo Group Inc. 357,100 11,506 RLJ Lodging Trust 472,700 11,496 Retail Properties of America Inc. 900,500 11,454 ^ Lexington Realty Trust 1,072,800 10,953 Spirit Realty Capital Inc. 1,098,100 10,794 Brandywine Realty Trust 757,032 10,667 Pennsylvania REIT 560,800 10,644 EPR Properties 215,200 10,579 Principal Financial Group Inc. 212,900 10,498 Weingarten Realty Investors 374,500 10,269 Ryman Hospitality Properties Inc. 240,500 10,048 Umpqua Holdings Corp. 516,800 9,892 Regency Centers Corp. 202,700 9,385 Unum Group 256,300 8,991 Apartment Investment & Management Co. Class A 338,700 8,776 Nelnet Inc. Class A 203,912 8,593 Associated Banc-Corp 464,200 8,077 * Credit Acceptance Corp. 55,422 7,204 Waddell & Reed Financial Inc. Class A 110,000 7,163 Primerica Inc. 166,100 7,127 Montpelier Re Holdings Ltd. 244,300 7,109 CNO Financial Group Inc. 392,900 6,950 Washington Federal Inc. 291,600 6,791 Provident Financial Services Inc. 293,425 5,669 CoreSite Realty Corp. 164,300 5,289 Allied World Assurance Co. Holdings AG 46,600 5,257 Cathay General Bancorp 185,510 4,959 Hospitality Properties Trust 172,200 4,655 Inland Real Estate Corp. 440,200 4,631 PrivateBancorp Inc. 152,500 4,412 StanCorp Financial Group Inc. 65,800 4,359 Axis Capital Holdings Ltd. 91,400 4,348 Susquehanna Bancshares Inc. 324,800 4,170 MB Financial Inc. 124,000 3,979 Realty Income Corp. 105,600 3,942 Sovran Self Storage Inc. 59,800 3,897 * Strategic Hotels & Resorts Inc. 404,600 3,824 * MSCI Inc. Class A 80,600 3,524 RenaissanceRe Holdings Ltd. 35,500 3,456 Assurant Inc. 49,700 3,299 Zions Bancorporation 103,800 3,110 Altisource Residential Corp. 102,800 3,095 Home Properties Inc. 55,500 2,976 UDR Inc. 120,000 2,802 Evercore Partners Inc. Class A 46,000 2,750 American Financial Group Inc. 46,989 2,712 * Western Alliance Bancorp 106,900 2,551 Sabra Health Care REIT Inc. 97,500 2,549 Stewart Information Services Corp. 77,400 2,498 ING US Inc. 69,000 2,425 Ashford Hospitality Trust Inc. 289,300 2,395 * United Community Banks Inc. 134,900 2,395 Federated Investors Inc. Class B 83,100 2,393 Hancock Holding Co. 64,400 2,362 Ramco-Gershenson Properties Trust 148,300 2,334 Apollo Residential Mortgage Inc. 153,400 2,267 National Retail Properties Inc. 73,700 2,235 Highwoods Properties Inc. 61,000 2,206 First Niagara Financial Group Inc. 201,000 2,135 Aspen Insurance Holdings Ltd. 49,700 2,053 Cole Real Estate Investment Inc. 139,135 1,953 Douglas Emmett Inc. 78,900 1,838 Oritani Financial Corp. 94,900 1,523 Bancfirst Corp. 25,783 1,445 * PHH Corp. 50,000 1,218 Old Republic International Corp. 60,000 1,036 Legg Mason Inc. 22,800 991 MFA Financial Inc. 92,300 652 American Capital Agency Corp. 21,300 411 Health Care (10.6%) * Mylan Inc. 1,136,300 49,315 Omnicare Inc. 672,100 40,568 * Endo Health Solutions Inc. 533,600 35,997 ^ ResMed Inc. 685,783 32,287 AmerisourceBergen Corp. Class A 434,504 30,550 * Isis Pharmaceuticals Inc. 546,200 21,761 * Covance Inc. 201,100 17,709 * Charles River Laboratories International Inc. 333,500 17,689 * Boston Scientific Corp. 1,311,400 15,763 West Pharmaceutical Services Inc. 313,600 15,385 * Thoratec Corp. 400,200 14,647 * Magellan Health Services Inc. 237,100 14,205 * United Therapeutics Corp. 119,300 13,490 Universal Health Services Inc. Class B 156,700 12,733 ^ PDL BioPharma Inc. 1,344,400 11,347 * Centene Corp. 165,200 9,739 * PAREXEL International Corp. 202,200 9,135 * Seattle Genetics Inc. 219,900 8,772 * Brookdale Senior Living Inc. Class A 304,700 8,282 * Quintiles Transnational Holdings Inc. 172,500 7,994 * Forest Laboratories Inc. 127,200 7,636 * CareFusion Corp. 191,100 7,610 * Cyberonics Inc. 113,700 7,448 * VCA Antech Inc. 236,900 7,429 ^ Questcor Pharmaceuticals Inc. 130,500 7,106 ^ Chemed Corp. 88,700 6,796 * Bruker Corp. 323,400 6,394 *,^ Myriad Genetics Inc. 298,600 6,265 *,^ Arena Pharmaceuticals Inc. 846,200 4,950 Quest Diagnostics Inc. 90,000 4,819 * Align Technology Inc. 81,300 4,646 * WellCare Health Plans Inc. 64,500 4,542 * Mettler-Toledo International Inc. 16,300 3,954 * Alkermes plc 92,900 3,777 * Celldex Therapeutics Inc. 145,600 3,525 * Nektar Therapeutics 302,900 3,438 * Henry Schein Inc. 30,000 3,428 * Molina Healthcare Inc. 94,000 3,266 Select Medical Holdings Corp. 279,300 3,243 * Bio-Reference Labs Inc. 119,300 3,047 * Medicines Co. 78,075 3,015 Ensign Group Inc. 67,000 2,966 HealthSouth Corp. 68,260 2,274 * MedAssets Inc. 97,900 1,941 * Auxilium Pharmaceuticals Inc. 92,500 1,918 * Health Net Inc. 64,500 1,914 * Gentiva Health Services Inc. 104,400 1,296 * Salix Pharmaceuticals Ltd. 11,400 1,025 * SurModics Inc. 30,200 737 Industrials (15.6%) Huntington Ingalls Industries Inc. 478,000 43,025 Dun & Bradstreet Corp. 341,300 41,895 L-3 Communications Holdings Inc. 356,700 38,117 *,^ American Airlines Group Inc. 1,507,900 38,074 Delta Air Lines Inc. 1,301,000 35,738 Cintas Corp. 568,900 33,901 Towers Watson & Co. Class A 257,000 32,796 Trinity Industries Inc. 577,500 31,485 EnerSys Inc. 448,557 31,439 AO Smith Corp. 568,200 30,649 Flowserve Corp. 340,800 26,865 Alaska Air Group Inc. 319,490 23,441 * USG Corp. 679,300 19,278 Alliant Techsystems Inc. 151,700 18,459 * United Continental Holdings Inc. 400,000 15,132 Lincoln Electric Holdings Inc. 163,600 11,671 Deluxe Corp. 223,013 11,639 RR Donnelley & Sons Co. 545,200 11,057 * AMERCO 45,740 10,879 Hyster-Yale Materials Handling Inc. 105,600 9,838 Fortune Brands Home & Security Inc. 213,400 9,752 Pitney Bowes Inc. 382,300 8,908 Exelis Inc. 463,100 8,827 * Taser International Inc. 553,000 8,782 Southwest Airlines Co. 463,600 8,734 Masco Corp. 378,900 8,628 Nielsen Holdings NV 184,700 8,476 Steelcase Inc. Class A 518,400 8,222 ITT Corp. 179,300 7,785 Toro Co. 119,200 7,581 Robert Half International Inc. 179,300 7,529 * Sensata Technologies Holding NV 185,000 7,172 Rockwell Collins Inc. 90,300 6,675 AGCO Corp. 110,000 6,511 Generac Holdings Inc. 114,100 6,463 * AECOM Technology Corp. 218,900 6,442 * B/E Aerospace Inc. 66,800 5,814 Oshkosh Corp. 114,600 5,773 * Trex Co. Inc. 68,700 5,464 IDEX Corp. 72,900 5,384 Standex International Corp. 76,450 4,807 * Spirit Aerosystems Holdings Inc. Class A 140,800 4,798 Lennox International Inc. 55,000 4,678 Manpowergroup Inc. 53,400 4,585 * MRC Global Inc. 141,900 4,578 Pall Corp. 51,500 4,395 Mueller Water Products Inc. Class A 446,500 4,184 Manitowoc Co. Inc. 156,800 3,657 * Hexcel Corp. 81,000 3,620 * Spirit Airlines Inc. 75,000 3,406 GATX Corp. 61,400 3,203 * United Rentals Inc. 40,600 3,165 * Jacobs Engineering Group Inc. 49,000 3,086 Mueller Industries Inc. 48,800 3,075 Terex Corp. 67,700 2,843 Apogee Enterprises Inc. 78,600 2,822 Barnes Group Inc. 73,000 2,797 ADT Corp. 63,200 2,558 Crane Co. 37,900 2,549 * Saia Inc. 76,050 2,437 Ryder System Inc. 32,900 2,427 Brink's Co. 70,800 2,417 Mine Safety Appliances Co. 40,500 2,074 G&K Services Inc. Class A 31,100 1,935 Information Technology (15.9%) Western Digital Corp. 637,500 53,486 Fidelity National Information Services Inc. 918,200 49,289 * Alliance Data Systems Corp. 186,100 48,931 * Gartner Inc. 602,291 42,793 Seagate Technology plc 668,550 37,546 * Micron Technology Inc. 1,696,100 36,907 *,^ SunPower Corp. Class A 1,100,700 32,812 * CACI International Inc. Class A 349,000 25,554 Anixter International Inc. 282,508 25,381 * CoreLogic Inc. 626,000 22,242 Jack Henry & Associates Inc. 333,300 19,735 * Manhattan Associates Inc. 159,000 18,679 * CommVault Systems Inc. 225,700 16,900 Xilinx Inc. 300,000 13,776 SanDisk Corp. 194,100 13,692 Broadridge Financial Solutions Inc. 342,500 13,536 Heartland Payment Systems Inc. 268,500 13,382 Computer Sciences Corp. 232,900 13,015 Harris Corp. 176,500 12,322 Avnet Inc. 269,100 11,870 * Electronics For Imaging Inc. 282,100 10,926 DST Systems Inc. 118,530 10,755 * FleetCor Technologies Inc. 91,524 10,724 * Fiserv Inc. 174,000 10,275 * Tech Data Corp. 198,900 10,263 Marvell Technology Group Ltd. 700,000 10,066 * Electronic Arts Inc. 436,300 10,009 MAXIMUS Inc. 227,080 9,989 * Lam Research Corp. 176,500 9,610 * Freescale Semiconductor Ltd. 577,000 9,261 * Brocade Communications Systems Inc. 1,031,700 9,151 * Aspen Technology Inc. 203,000 8,485 * Acxiom Corp. 223,200 8,254 *,^ Advanced Micro Devices Inc. 2,126,635 8,230 Maxim Integrated Products Inc. 288,850 8,062 * Cirrus Logic Inc. 384,600 7,857 * SYNNEX Corp. 113,274 7,635 * Ingram Micro Inc. 299,500 7,026 * Unisys Corp. 205,900 6,912 * ValueClick Inc. 291,200 6,805 LSI Corp. 459,250 5,061 * RF Micro Devices Inc. 916,500 4,729 * Synaptics Inc. 82,900 4,295 * ON Semiconductor Corp. 500,000 4,120 Lexmark International Inc. Class A 111,300 3,953 * Angie's List Inc. 238,600 3,615 Mentor Graphics Corp. 150,000 3,611 * Vantiv Inc. Class A 86,600 2,824 * Ciena Corp. 117,000 2,800 * Sapient Corp. 154,400 2,680 * Silicon Graphics International Corp. 199,800 2,679 * International Rectifier Corp. 99,700 2,599 * Advanced Energy Industries Inc. 109,800 2,510 * Rambus Inc. 249,300 2,361 * Applied Micro Circuits Corp. 170,100 2,276 Lender Processing Services Inc. 59,400 2,220 * Zebra Technologies Corp. 40,700 2,201 Materials (5.6%) Packaging Corp. of America 394,800 24,983 Eastman Chemical Co. 262,486 21,183 Westlake Chemical Corp. 165,386 20,189 * Owens-Illinois Inc. 551,800 19,743 Avery Dennison Corp. 390,700 19,609 Valspar Corp. 246,900 17,601 Schweitzer-Mauduit International Inc. 286,478 14,745 Olin Corp. 423,800 12,227 * KapStone Paper and Packaging Corp. 216,300 12,082 * WR Grace & Co. 121,800 12,042 * Graphic Packaging Holding Co. 1,154,119 11,079 NewMarket Corp. 32,822 10,967 Rock Tenn Co. Class A 83,900 8,810 Worthington Industries Inc. 162,400 6,834 Sealed Air Corp. 144,500 4,920 CF Industries Holdings Inc. 18,100 4,218 * Berry Plastics Group Inc. 175,100 4,166 Neenah Paper Inc. 93,600 4,003 * Headwaters Inc. 385,300 3,772 Minerals Technologies Inc. 59,300 3,562 * Louisiana-Pacific Corp. 190,800 3,532 Cytec Industries Inc. 35,700 3,326 Scotts Miracle-Gro Co. Class A 50,700 3,155 International Flavors & Fragrances Inc. 36,600 3,147 Huntsman Corp. 120,000 2,952 Steel Dynamics Inc. 150,000 2,931 * Calgon Carbon Corp. 129,200 2,658 Kaiser Aluminum Corp. 36,600 2,571 * Ferro Corp. 198,100 2,542 Sonoco Products Co. 54,000 2,253 Bemis Co. Inc. 48,200 1,974 Telecommunication Services (0.4%) Frontier Communications Corp. 3,239,700 15,064 Telephone & Data Systems Inc. 73,300 1,890 Utilities (4.5%) Ameren Corp. 846,800 30,620 AES Corp. 1,607,600 23,326 Portland General Electric Co. 687,500 20,762 DTE Energy Co. 298,050 19,788 Southwest Gas Corp. 297,440 16,630 Pinnacle West Capital Corp. 253,500 13,415 AGL Resources Inc. 230,300 10,877 UGI Corp. 248,900 10,319 Black Hills Corp. 189,300 9,940 PNM Resources Inc. 387,735 9,352 Vectren Corp. 230,700 8,190 OGE Energy Corp. 200,000 6,780 CenterPoint Energy Inc. 252,400 5,851 Wisconsin Energy Corp. 134,300 5,552 CMS Energy Corp. 172,600 4,621 MDU Resources Group Inc. 135,000 4,124 American States Water Co. 108,000 3,103 Westar Energy Inc. Class A 84,700 2,725 UNS Energy Corp. 42,900 2,568 Atmos Energy Corp. 51,700 2,348 IDACORP Inc. 40,300 2,089 MGE Energy Inc. 25,000 1,448 Total Common Stocks (Cost $3,466,144) Coupon Temporary Cash Investments (2.3%) 1 Money Market Fund (2.3%) 2,3 Vanguard Market Liquidity Fund 0.125% 108,223,988 108,224 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.060% 3/19/14 500 499 4,5 Freddie Mac Discount Notes 0.080% 2/10/14 500 500 4,5 Freddie Mac Discount Notes 0.070% 3/31/14 300 300 Total Temporary Cash Investments (Cost $109,524) Total Investments (101.8%) (Cost $3,575,668) Other Assets and Liabilities-Net (-1.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $72,340,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $75,083,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $1,299,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. Strategic Equity Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
